WASHBURN, J.
There was no evidence that said records were kept in the usual course of business or as to how said records were kept, or that the witness kept the same and refreshed his recollection therefrom, or that he had any personal knowledge in reference to the matter; and in the absence of some such evidence, said records were clearly mere hearsay and incompetent, regardless of whether or not the “best evidence” rule applied.
We hold that the record does not disclose any error in said ruling of the trial court. If there was error, it clearly appears that it was not prejudicial, because the company, without objection, had the full benefit of the witness’s testimony as to what the records which he had looked up, showed.
Under the rules governing reviewing courts, we find that the verdict is not manifestly against the weight of the evidence and is sustained by sufficient evidence.
Funk, PJ, and Pardee, J, concur.